Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 May 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            New Windsor 11th May 1781
                        
                        I have this instant received a Letter from Colo. Dayton, (an officer of intelligence in the American army,
                            near Elizabeth town) which contain the inclosed paragraph.
                        His informant must, I conceive, have magnified the enemy’s force, both in ships of the line, and in the
                            strength of the detachment—nor do I conceive that the fleet could have sailed on the 8th, as he mentions, on account of
                            the wind & weather—Still less am I disposed to believe, that New port is the object of this armament—but as
                            intelligence through another channel pointed to that Epoch for the sailing of the Fleet, I have not delayed a moment in
                            giving the information, as I received it—& shall thank your Excellency for handing it to the Admiral. With great
                            esteem and respect, and much personal attachment. I have the honor to be yr Excellency’s most Obt & Hble Serv.
                        
                            Go: Washington
                        
                        
                            P.S. I have been honored with your Excellency’s favors of the 5th & 7th.
                        
                        
                            G.W.
                        
                    